— Motion by Michael Savarese and cross motion by Jose Rivas for resettlement of a decision and order of this court, dated May 11, 1987 [130 AD2d 551], as amended November 16, 1987 [134 AD2d 408], which determined appeals and cross appeals from stated portions of a judgment of the Supreme Court, Queens County (Leviss, J.), entered June 17, 1985.
Ordered that the motion is granted, to the extent of adding to the fourth line of the second decretal paragraph of the decision and order of this court dated May 11, 1987, after the words "all issues”, the words "including but not limited to the damages incurred by William Carroll and Barbara Carroll,”; and it is further,
Ordered that the motion is otherwise denied; and it is further,
Ordered that the cross motion is denied. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.